DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on March 7, 2022. Claims 1, 8-9, 11-13, 15-17, and 21 are amended. Claims 2-3 and 20 are canceled. Claim 23 is newly added. Examiner withdraws the 35 USC 112 second paragraph rejection as necessary corrections were made to the claims.
Claims 1, 4-19, and 21-23 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 was filed after the mailing date of the Request for Continued Examination on 03/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-19, and 21-23 have been considered and are moot in new grounds of rejection. 
The combined prior arts disclose Galbraith discloses intelligent communication over multiple platforms and responding to user requests over multiple communication platforms. A bot obtaining an incoming message via a communication platform (e.g., chat-clients, SMS, email, customized web front-ends, VoIP, videoconferencing, unified messaging, etc.) and pushes the incoming schema message of the communication platform for further processing. The system analyzes the incoming schema message and associate the incoming message with identifiers indicating the user, platform through which the message was received and/or message type. Once the user intent is determined, multiple entities can be extracted from the message to serve as tags for the routed message (paragraph 0101).
Ogawa discloses search bots to process large volumes of data from many different data sources. Each one of the search bots search for data specific to the same directive of the command card, but each search bot is also specific to a different data source. In other words, a first search bot searches a first data source and a second search bot searches a second data source. The search bots use a distributed streaming analytics computing platform to process the data from their respective data sources. The first search bot, for example, uses a different set of computations to process the data from the first data source, compared to the second search bot associated with the second data source. According to paragraph 42, bots search in view of users criteria associated with the command card, for example, if users search for vacation (card template) then bot identifies one or more entities of the vacation, such as: locations, budget, beach, risks factors etc., and outputted to the user from various data sources. Furthermore, the behavior bots can modify the search data in various ways to reflect the behaviors of a user. A user interface presents multiple command cards, each associated with a different directive. Each command card is associated with the multiple search bots and the multiple behavior bots, which are specific to the directive of the command card (paragraphs 0051). Different search bots can use different data protocols to search data, thereby intelligent bots are connected to each command card to represent each entity or topic or theme or interest etc., and present to the user (0156).  
Smullen discloses plurality of sets of tags, each set of tags being uniquely associated with a different chatbot in one or more chatbots associated with the sub-channel. The communication is routed to a first chatbot in the one or more chatbots, or a first node within the first chatbot, on the basis of being associated with a tag that best matches the communication. A responsive message by the first chatbot within the sub-channel includes the user identifier, thereby facilitating a conversation between the user and an enterprise data source associated with the sub-channel. The communication is compared to each tag in each set of tags in a plurality of sets of tags, each set of tags being uniquely associated with a different chatbot in one or more chatbots associated with the sub-channel or a different node within a plurality of nodes in a chatbot. A responsive message by the first chatbot within the sub-channel includes the user identifier, thereby facilitating a conversation between the user and an enterprise data source associated with the sub-channel. 
Furthermore, as it is Applicant's right to continue to claim as broadly as possible their invention, it is also the Examiner's right to continue to interpret the claim language as broadly as possible. It is the Examiner's position that the detailed functionality that allows Applicant’s invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique. By the rejection above, the applicant must submit amendments to the claims in order to distinguish over the prior art use in the rejection that discloses different features of Applicant's claimed invention. Applicant has not yet submitted claims drawn to limitations, which distinguishes over the prior art or to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. It is requested that Applicant clearly and distinctly define the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Galbraith et al. (US Publication 2019/0306107) hereafter Galbraith, in view of Ogawa et al. (US Publication 2021/0049217) hereafter Ogawa, in view of Smullen et al. (US Publication 2017/0180284) hereafter Smullen, in further view of Landowski et al. (US Publication 2018/0302347) hereafter Landowski.
As per claim 1, Galbraith discloses a system for rendering a channel response, comprising: a processor and a memory communicatively couples to the processor and storing instructions that, when executed by the processor, perform operations, comprising: receive, via a computing device communicating over a channel from among the different channels, an input invoking the bot skill of the bot; determine, from the input, an entity to be rendered in a card, and access the selected card template (paragraphs 0017, 0046-47, 0057: bot performing the task in response to an input and according to appropriate platform).  Although, Galbraith discloses a multiple communication platform with platform specific formation and template for message processing, but he does not expressly disclose select, from the template library, a card template from the plurality of card templates, the card template being selected based at least on the channel, the determined entity, and whether the determined entity is to be rendered in the to perform the bot skill of the bot or whether there are multiple entities to be rendered in the card to perform the bot skill of the bot.
However, in the same field of endeavor, Ogawa discloses the claimed limitation of select, from the template library, a card template from the plurality of card templates, the card template being selected based at least on the channel, the determined entity, and whether the determined entity is to be rendered in the to perform the bot skill of the bot or whether there are multiple entities to be rendered in the card to perform the bot skill of the bot (paragraphs 0050, 0061-62, 0109, 0156: performing the function according to the requested command card).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate Ogawa teaching of multiple search bots with command cards for operating requesting function, with Galbraith teaching of intelligent communication over multiple platforms. One would be motivated to intelligently communicate several tasks accordingly to the request via bots thus improving the efficiency of task handling, thus becoming more efficient in performing requested tasks using necessary resources.
Although, Ogawa-Galbraith disclose a multiple communication platform with platform specific formation and template for message processing, but fail to expressly disclose bind entity data for the determined entity to one or more entity properties of the selected first card template; generate a channel response using the selected first card template and the entity data; and causing the card to be rendered according to the first selected card template by sending the channel response to the channel.
However, in the same field of endeavor, Smullen discloses the claimed limitation of access the card template and bind entity data for the determined entity to one or more entity properties of the selected first card template; generate a channel response using the selected first card template and the entity data; and causing the card to be rendered according to the first selected card template by sending the channel response to the channel (paragraphs 0141-142, 0196, 0474: secure communication platform allows to perform specific content transaction).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate Smullen teaching of invoking chatbots in a channel based communication system, with Galbraith teaching of intelligent communication over multiple platforms. One would be motivated to intelligently communicate several tasks accordingly with consistent techniques and format for personalized response to the request via bots thus improving the efficiency of task handling. Further providing sequence of information for the flexibility of communication with customers, which can reduce the resources required to cluster secondary entities one-by-one. The system makes category gathering and clustering more efficient by directing where efforts will be most impactful thereby conserving processing resources and network bandwidth.
Although, Ogawa-Galbraith-Smullen disclose chatbots in a channel based communication system with a multiple communication platform with platform specific formation and template for message processing, but fail to expressly disclose a first card template from a plurality of card templates, the first card template being a first candidate for rendering the determined entity in a first canvas of the channel, a second card template, of the plurality of card templates, being a second candidate for rendering the determined entity in a second canvas of the channel.
However, in the same field of endeavor, Landowski discloses the claimed limitation of a first card template from a plurality of card templates, the first card template being a first candidate for rendering the determined entity in a first canvas of the channel, a second card template, of the plurality of card templates, being a second candidate for rendering the determined entity in a second canvas of the channel (paragraphs 0056-58, 0061, 0101-102: bot schema library with plurality of bot schemas and unique templates for particular bots for rendering specific requests).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate Landowski strategies with Ogawa-Galbraith-Smullen teaching of chatbots in a channel based intelligent communication system. One would be motivated to have different types of chatbots to cover different entities/topics of conversation to provide information to the requested user, thus improving the efficiency of task handling. 
As per claim 4, Galbraith discloses the system wherein the entity data is dynamic content (paragraphs 0017, 0038-39, 0054-57).  
As per claim 5, Galbraith discloses the system wherein the plurality of card templates include one or more templates for rendering the entity in a visual card having a format designated by the channel (paragraphs 0047-49, 0052, 0062-63).
As per claim 6, Galbraith discloses the system wherein the plurality of card templates includes one or more templates for rendering the determined entity in a speech card (paragraphs 0054-55, 0067, 0139).
As per claim 7, Galbraith discloses the system wherein the plurality of card templates includes one or more templates having HTML content (paragraphs 0014, 0068, 0123).
As per claim 8, Galbraith discloses the system further comprising instructions for: when the selected first card template includes HTML content: call to a template engine to generate an image of the HTML content; generate a Uniform Resource Located (URL) pointing to a storage location of the image; transmit the URL in the channel response; and store the image in the storage location (paragraphs 0060, 0068, 0126, 0133-134).
As per claim 9, Galbraith discloses the system further comprising instruction for determining whether a card template that is bound to the entity exists in a cache (paragraphs 0042, 0048, 0057, 0078, 0091). Although, Galbraith discloses a multiple communication platform with platform specific formation for message processing and task performance controller stores and accesses real-time data in one or more memory/storage device, but in the same field of endeavor, Smullen further expressly discloses the claimed limitation of a card template that is bound to the entity exists in a cache (paragraphs 0347-348, 0420).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 9.
As per claim 10, Galbraith-Smullen discloses the system wherein entities are organized in a class level hierarchy (Galbraith: paragraphs 0047-48, 0052, 0068, 0081-82; Smullen: paragraphs 0007, 0136, 0139, 0145).
Claim 11 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
As per claim 12, Galbraith discloses the method wherein the first card template is selected based, at least in part, on a canvas in which the entity is to be rendered (paragraphs 0054-55, 0057).  
As per claim 13, Galbraith discloses the method wherein the first card template is selected based, at least in part, on a number of entities being rendered in a single card (paragraphs 0046-47, 0054-55, 0057).   
As per claim 14, Galbraith discloses the method wherein the entity data is dynamic content, and the method further comprises receiving the dynamic content from a bot service (paragraphs 0017, 0038-39, 0054-57).  
As per claim 15, Galbraith discloses the method wherein, selecting the first card template further comprises selecting the card template for a visual card with a particular format suitable for the particular channel (paragraphs 0047-49, 0052, 0062-63).
As per claim 16, Galbraith discloses the method, wherein selecting the first card template further comprises selecting the card template for a speech card with a particular format suitable for the particular channel (paragraphs 0054-55, 0067, 0139).
As per claim 17, Galbraith discloses the method wherein selecting the first card template further comprises selecting a card template having HTML content for displaying in the channel (paragraphs 0014, 0068, 0123).  
As per claim 18, Galbraith discloses the method further comprising: generating an image of the HTML content; receiving the image generated based on the HTML content; and storing the image and generating a Uniform Resource Located (URL) for the stored image (paragraphs 0068, 0126, 0133-134).  
As per claim 19, Galbraith discloses the method further comprising determining whether a bound template for the selected card template is cached (paragraphs 0048, 0057, 0078, 0091).  
Although, Galbraith discloses a multiple communication platform with platform specific formation for message processing and task performance controller stores and accesses real-time data in one or more memory/storage device, but in the same field of endeavor, Smullen further expressly discloses the claimed limitation of a bound template and the selected card template is cached in a cache (paragraphs 0347-348, 0420).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 19.
As per claim 21, Galbraith discloses a system for rendering a channel response, the system comprising: a processor and a memory communicatively coupled to the processor and storing instructions that, when executed by the processor, perform operations, comprising: receive, from a computing device communicating over a particular channel, an input invoking a bot skill of a bot; determine, from the input, an entity to be rendered in a card to perform the bot skill of the bot paragraphs 0017, 0046-47, 0057: bot performing the task in response to an input and according to appropriate platform).
Although, Galbraith discloses a multiple communication platform with platform specific formation and template for message processing, but he does not expressly disclose select, a card template from the plurality of card templates, the card template being selected based at least in part, on: the particular channel; and the entity to be rendered to perform the bot skill of the bot.
However, in the same field of endeavor, Ogawa discloses the claimed limitation of select, a card template from the plurality of card templates, the card template being selected based at least in part, on: the particular channel; and the entity to be rendered to perform the bot skill of the bot (paragraphs0050, 0061-62, 0109, 0156: performing the function according to the requested command card)
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 21.
Although, Ogawa-Galbraith discloses a multiple communication platform with platform specific formation and template for message processing, but fail to expressly disclose determine that a first card template is bound to the entity as a template response in cache for the entity to be rendered; generate a channel response using the template response from the cache; and send the channel response to the channel.
However, in the same field of endeavor, Smullen discloses the claimed limitation of determine that a first card template is bound to the entity as a template response in cache for the entity to be rendered; generate a channel response using the template response from the cache; and send the channel response to the channel (paragraphs 0141-142, 0196, 0474: secure communication platform allows to perform specific content transaction). 
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 21.
Although, Ogawa-Galbraith-Smullen disclose chatbots in a channel based communication system with a multiple communication platform with platform specific formation and template for message processing, but fail to expressly disclose a first card template from a plurality of card templates, the first card template being a first candidate for rendering the determined entity in a first canvas of the channel, a second card template, of the plurality of card templates, being a second candidate for rendering the determined entity in a second canvas of the channel.
However, in the same field of endeavor, Landowski discloses the claimed limitation of a first card template from a plurality of card templates, the first card template being a first candidate for rendering the determined entity in a first canvas of the channel, a second card template, of the plurality of card templates, being a second candidate for rendering the determined entity in a second canvas of the channel (paragraphs 0056-58, 0061, 0101-102: bot schema library with plurality of bot schemas and unique templates for particular bots for rendering specific requests).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 21.
As per claim 22, Galbraith discloses the system wherein the plurality of card templates further comprises different card templates for rendering the entity in a card containing a single entity and for rendering the entity in a card containing more than one entity (paragraphs 0017-19, 0046, 0057, 0074).
As per claim 23, Galbraith discloses the system wherein the operations further comprise: based on the selection of the first card template, causing the card to be rendered, to a second computing device, according to the selected first card template by sending another channel response to at least a second channel, of the plurality of different channels (paragraphs 0060, 0068, 0126, 0133-134).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571) 270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455